MR. JUSTICE SMITH
delivered tbe opinion of the court.
Plaintiffs’ complaint originally contained two causes of action — one for damages alleged to have been sustained by reason of the acts of the defendant in breaking their fence and entering upon their lands, and another for an injunction to prevent a repetition of such trespass. The parties own adjoining acre property in Deer Lodge county, with a line fence between, which fence was constructed by the plaintiffs. In their second cause of action they allege “that on the fourteenth day of January, 1911, the defendant forcibly broke and entered upon the plaintiffs’ land and took down and injured and destroyed a portion of said line fence owned by plaintiffs, and repeatedly trespassed upon and crossed over the lands owned by plaintiffs; * * * that plaintiffs repaired said fence so taken down and removed and injured by defendant, and thereafter at different times, the defendant again broke down and took down said fence belonging to plaintiffs, against plaintiffs’ protest, and defendant frequently repeated said action and threatens to continue to repeat said action in trespassing upon plaintiffs’land; * * * that such repeated trespasses of defendant would require a multiplicity of suits to restrain defendant from committing the same.” The answer of defendant to the second cause of action admits the ownership of plaintiffs’ lands; admits that they constructed and are the owners of the division line fence; admits that on January 14, 1911, defendant broke down, injured and destroyed the same; “admits that defendant willfully and forcibly broke down and took down said fence belonging to the plaintiffs, against the protest of plaintiffs, and admits that defendant frequently repeated said action and threatens to continue the said action”; but denies that he thereby trespassed or threatened to trespass upon plaintiffs’ land. As an affirmative defense he set forth that for ten years last past there has been a public road running through plaintiffs’ lands from east *331to west; that on or abont the first day of January, 1911, plaintiffs built a fence across said public highway on the division line between the lands of the parties hereto, which fence obstructed the highway and prevented the defendant from going upon the same without removing the fence; that defendant was entitled to the free use and benefit of the highway, and “he did then and there on the fourteenth day of January, 1911, break down a portion of the division fence which crossed over and was an obstruction to said public highway.” He further alleged, in effect, that there was no other way for him to get to and from his land. The affirmative allegations of the answer were put in issue by reply. "When the cause came on for trial a jury was first impaneled but upon plaintiffs dismissing their first cause of action, the jurors were discharged, against the protest of the defendant, and the court, over the objection of the defendant, directed the trial to proceed upon the second cause of action before the court sitting without a jury. Thereupon witnesses were sworn on the part of the plaintiffs, documentary evidence was introduced, and their case was closed. Defendant interposed a motion for a nonsuit, which motion was overruled. He then submitted the case to the court “as it now stands” without introducing any evidence. The court made findings of fact and drew certain conclusions of law therefrom, all in favor of the plaintiffs, and a decree of injunction was entered as prayed for. Defendant appeals. The appeal is supported by the judgment-roll alone, no part of the evidence being in the record.
1. It is contended that the second count of the complaint does not state facts sufficient to constitute a cause of action. The [1] claim is advanced that the facts alleged show a simple trespass, and, it is said, “the action which defendant frequently repeated and which he threatens to continue, refers to his act of breaking down the fence. To say that this complaint seeks relief by injunction against defendant’s acts of crossing over plaintiffs’ lands would be to go outside of the ordinary uses of the English language.” It is a sufficient answer to this contention to say that the complaint alleges that the defendant *332repeatedly trespassed upon and crossed over tbe lands of tbe plaintiffs and “at different times maliciously, willfully and forcibly broke and took down tbe fence belonging to plaintiffs and frequently repeated said action and threatens to repeat said action in trespassing upon plaintiffs’ land * * * and said trespasses so continued and threatened to be continued by defendant were willfully and maliciously done to injure tbe plaintiffs- * * * and such repeated trespasses would require a multiplicity of suits on tbe part of plaintiffs to restrain the defendant from committing the same.” It is quite clear that tbe trespasses complained of are tbe acts of tbe defendant in going upon and crossing over plaintiffs’ lands, as well as his acts of repeatedly breaking the fence; and that be threatens to continue all of said acts. When the complaint is read in tbe light of the affirmative allegations of the answer it is apparent that the defendant was asserting a continuing right to follow an alleged public highway across the lands of plaintiffs. He had an opportunity to try the cause on its merits and refused to avail himself of it. Under these circumstances we shall not scan the complaint too closely, but shall give it the most liberal tonstruction in order to sustain the judgment.
2. The court found, inter alia, that on the fourteenth day ?f January, 1911, defendant “forcibly broke and entered upon plaintiffs’ land and broke down, injured and destroyed a portion of the fence owned by plaintiffs and went over and drove over plaintiffs’ land, without plaintiffs’ consent and without right, and thereafter’ the defendant again broke and destroyed a portion of the fence and went over and drove over plaintiffs’ lands without plaintiffs’ consent and without right, and defendant frequently went over and drove over plaintiffs’ land, and continuously did so to the damage of the plaintiffs * * *, and the injury so sustained by plaintiffs is irreparable, because the same is not susceptible of complete pecuniary compensation and cannot be estimated in money, and the said repeated trespasses would require a multiplicity of suits on the part of plaintiffs to recover damages from the defendants therefor,” etc.
*333It is now contended that whether or not a trespass was committed depended wholly npon the question of the existence of a public highway at the place in controversy, and, it is said, it has been the uniform holding of the courts that the existence of a public highway, when put in issue in an action of trespass, is always a question of fact for a jury. Numerous cases are cited to support the contention, but we find no necessity for examining them. There is no question of public highway in this case as it comes to this court. So far as the record presented to us discloses, the defendant had no defense to the action. He could not refuse to offer proof of the affirmative allegations of his answer and then claim a purely abstract right to a trial [2] by jury after having admitted all of the allegations of the complaint. It was his duty .to make the record disclose prejudicial error. Such is the rule in this state, whatever it may be in other jurisdictions. (State v. Byrd, 41 Mont. 585, 111 Pac. 407; Knuckey v. Butte El. Ry. Co., ante, p. 106, 122 Pac. 280.) So far as we know he has suffered no prejudice whatsoever. The record discloses nothing for a jury to determine. The only [3] issue presented by the pleadings was as to the existence of a public highway across the lands of the plaintiffs. While it is true that the court received evidence to substantiate the allegations of plaintiffs’ complaint, there was no necessity for so doing. They were all admitted. The defendant, by his answer, assumed the burden of proving the existence of a public highway. In the absence of evidence to substantiate his affirmative allegations, the court might well have entered a judgment for the plaintiffs on the pleadings rather than on their evidence. Defendant raised an issue of justification, and having failed to offer evidence in support of it, he has no cause of complaint. The issue was abandoned at the trial.
The judgment is affirmed.

'Affirmed.

MR. Chief Justioe Brantlt and Mr. 'Justice Holloway concur.
Rehearing denied May 10, 1912.